                 Case 1:18-cr-00868-SHS Document 60 Filed 01/25/21 Page 1 of 2

Heriberto
                                                                                                               480 39th Street, 2nd Floor
                                                                                                               Brooklyn, NY 11232



Cabrera&
                                                                                                               T: 718.439.3600
                                                                                                               F: 718.439.1452
                                                                                                               www.gonylaw.com
                                                                                                               info@gonylaw.com
ASSOCIATES•ATTORNEYS TLAW




      The Hon. idn H. tein                                                              January 22 2021
      U. . District ourt
                         e York
                                                                                                    MEMO ENDORSED




                v. Guzman-Cabrera
          18 er 00868 H


      Judge tein:
             The under igned i attorne for Mr. Jo e Franci co Guzman-Cabrera. This lett r i b ing
       ubmitted to seek the Court s permission to adjourn the statu conference scheduled for Jan. 27,
      2021, and to furth r defer both the dates of pr trial submis ion and the trial it elf which i
      pre entl sch duled for pril 5 2021 I ha e discu ed th in tant requ st with Mr. Guzman
        ho und r tand that this tim i xcludabl , and with th Go emm nt ho understands the
      rea on for th in tant reque t and a we anticipated. the Go ernment will official) take no
      po ition with r gard to thi application.
              Mr. Guzman- abr ra i current! in cu tod at th         ex County Con-ectional Facility in
         w J r ey. During the pendency of thi ca e I ha e been working ery diligent! to re i all
      th di co ry documents disclo ed b the Government related to thi matt r. Indeed I ha e had
      to seek th help of another la er to a ist m in re iewing the exten i e disco ery mat rial
      ha e recei ed from the Go ernment. nfortunatel owing in larg part to the fact that there ar
      no-in-p rson vi it permitted at the Essex ounty Jail, and further becau e the cli nt i not
      permitt d to it at a comput r a we go through the di co ery mat rial b tel phone the process
      of r iew ha been extremel laborious and near) impo sibl to coordinat . I ha           poken with
      an officer at the jail reque ting that Mr. Guzman- abrera be permitted to sit at a comput r a w
      r iew the di cov ry mat rial and I ha e been inform d th jail cannot accommodate the reque t
      owing to the ongoing pandemic.
               dditionall on January 13. 2021 I received additional di co ery material from the
      Go ernment hich i sub tantial in olume and require review with m client. On th last
      occa ion, it took approximate! thr e week for m client to recei e th di co ery document
        hich ar ent b th Go ernment in a          B pro id d b m offic . I arl it is xpected to
      tak at lea t as long this time again for rn client to recei th di covery.


               Immigration • Accidents • Criminal • Personal Injury • Commercial • Divorce • Real Estate • Bankruptcy
                 lnmigraci6n • Accidentes • Criminal • Heridas • Comercial • Divorcio • Bienes Ra ices • Bancarrota
          Case 1:18-cr-00868-SHS Document 60 Filed 01/25/21 Page 2 of 2



      F r all the rea on di cu d h rein, it i r p ctfull r qu t d thi ourt adjourn the
tatu confi r nc of th refer need matter for i t (60 da . and that thi Court adju t the
ch duling ord r for motion . propo d Voir Dir and trial accordingl .




    The videoconference scheduled for January 27 at 11:00 a.m. will be converted to a
    teleconference regarding scheduling, on that date and time. The defense counsel
    may waive the defendant's appearance. The parties shall dial 888-273-3658 and use
    access code 7004275 to join the teleconference.

    Dated: New York, New York
           January 25, 2021
